                                                                            .   -----·   ---~--   ------ -- .   '.,._,_,   ________ , ___ -~---••-• -······- . ------ --- --------- -- -------- .. -- -- ------'"- - -,---------- --- ·-·. ------------··1


r;,,   (\, .•-   t-
                                                                                                                                                                                                                                                --- Ii
AO 24 SB (Rev. 02/08/20 I 9) Judgment in a Criminal Petty Case (Modified)



                                         UNITED STATES DISTRICT COU
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                                           SEP 1 9 2019
                      United States of America                                                                       JUDGMENT IN                                        CRJMlNA;IDfil{SE-:?ouRT
                                          V.                                                                         (For Offenses Committed                          &f~l~§.T~lf91!1)F CALIFORNIA
                                                                                                                                                                                                                               DEPUTY

                      Luciano Salvador-Lagunas                                                                       Case Number: 3:19-mj-23856

                                                                                                                    Michael J Messina
                                                                                                                    Defendant's Attorney


REGISTRATION NO. 89162298

THE DEFENDANT:
 0 pleaded guilty to count(s) 1 of Complaint
                                               ----------------------------
  •        was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                                                                                        Count Number(s)
8: 1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                                                              1

   D The defendant has been found not guilty on count(s)
  •        Count(s)
                                                                                            -------------------
                                                                                               dismissed.on the motion of the United States.
                      ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                \   ,/


                               1[J TIME SERVED                                                        D __________ days

   IZI      Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI      Court recommends USMS, ICE or DHS or other arresting agency return all prope1iy and all documents in
   the      defendant's possession at the time of arrest upon their deportation or removal.
   D        Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                          Thursday, September 19, 2019
                                                                                                          Date of Imposition of Sentence


Received - - - - - - - -
         DUSM
                                                                                                                  /dV
                                                                                                           HONORABLE F. A. GOSSETT III
                                                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                                3:19-mj-23856
